                       Case 1:19-cv-03425-RJL Document 9 Filed 01/27/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                        District
                                                  __________     of Columbia
                                                              District of __________


  Keren Kayemeth LeIsrael-Jewish Nat'l Fund, et al.               )
                             Plaintiff                            )
                                v.                                )      Case No.   1:19-cv-03425-RJL
      Education for a Just Peace in the Middle East               )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Education for a Just Peace in the Middle East d/b/a US Campaign for Palestinian Rights                             .


Date:          01/27/2020                                                                /s/ Shayana Kadidal
                                                                                           Attorney’s signature


                                                                              Shayana D. Kadidal (D.C. Bar No. 454248)
                                                                                       Printed name and bar number
                                                                                    Center for Constitutional Rights
                                                                                      666 Broadway, 7th Floor
                                                                                        New York, NY 10012

                                                                                                 Address

                                                                                        kadidal@ccrjustice.org
                                                                                             E-mail address

                                                                                            (212) 614-6438
                                                                                            Telephone number

                                                                                            (212) 614-6499
                                                                                              FAX number


            Print                        Save As...                                                                  Reset
